United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Gainesville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-882
Issued: March 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 10, 2014 appellant filed a timely appeal from a January 21, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue in this case is whether appellant met her burden of proof to establish a
traumatic injury in the performance of duty on September 23, 2011.
FACTUAL HISTORY
On September 26, 2011 appellant, then a 32-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging a right wrist sprain when transferring a patient from a
1

5 U.S.C. § 8101 et seq.

wheelchair to a bed with the help of another employee on September 23, 2011. A supervisor
noted that appellant gave notice of this injury on the same date and that her injury occurred in the
performance of duty.
Appellant had a prior diagnosis of chronic extensor carpi ulnaris (ECU) tenosynovitis of
the right wrist. In an operative report dated May 27, 2011, Dr. Rodger D. Powell, a Boardcertified orthopedic surgeon, described performing an ECU tenosynovectomy on her right wrist.
The procedure was completed without complications.
In a functional capacity evaluation dated September 1, 2011, a physical therapist
evaluated appellant’s ability to tolerate work tasks involving her upper extremities. She wrote,
“Results obtained indicate this client did not perform with determined consistent effort and
demonstrated inappropriate pain behaviors. Results obtained should therefore be interpreted as a
minimal level of function only and do not represent potentially true capabilities.”
In progress notes dated September 26, 2011, Dr. John C. Charnas, Board-certified in
preventative medicine, stated that appellant presented for a follow-up of her right wrist. He
noted that she had surgery two months ago and returned to full duty on September 19, 2011.
Dr. Charnas noted that appellant began noticing increasing pain in her right wrist on
September 20, 2011, which progressed over the week without new injury or incident. He stated
his impression of right wrist strain.
On October 11, 2011 Dr. James B. Slattery, a Board-certified orthopedic surgeon,
examined the results of nerve conduction studies to the right upper extremity. He stated that the
findings were consistent with a very mild sensory carpal tunnel syndrome with no evidence of
other peripheral neuropathy or radiculopathy.
In a report dated October 24, 2011, Dr. Powell stated that appellant continued to have
pain in her right wrist, but that it was minimal compared to what it was before surgery. He stated
that his impression of very mild right carpal tunnel syndrome and mild persistence of extensor
ECU tenosynovitis. Dr. Powell noted that he thought he had done everything he could do for
appellant and did not know why she was having the problems she did. He suggested that OWCP
obtain a second opinion. In a work capacity evaluation for musculoskeletal conditions of the
same date, Dr. Powell stated that appellant was unable to perform her usual job and that
maximum medical improvement had not been reached.
In progress notes dated December 15, 2011, Dr. Charnas saw appellant for a follow-up
and stated his impression of a right wrist strain. Appellant noted that her pain had been
increasing. In a duty status report of the same date, Dr. Charnas stated that she could return to
duty on December 16, 2011 with restrictions of no lifting over five pounds and that she should be
off work on December 15, 2011.
In a duty status report dated October 16, 2012, Dr. Powell stated that appellant had
possible right carpal tunnel syndrome. He recommended that she could perform full-time regular
work on October 24, 2012.
Appellant submitted a duty status report dated November 5, 2012, which contained
restrictions of no lifting over five pounds, no more than three hours a day of pulling/pushing, no
2

more than five hours a day of fine manipulation, and no reaching above the shoulder. However,
the physician’s signature on this report was illegible.
On May 25, 2012 Dr. Charnas noted that appellant was working limited duty, and that her
pain increased by the end of the day. He observed swelling remaining over the dorsum of the
right wrist and recommended that she wear a splint and take medication for pain. In a duty status
report of the same date, Dr. Charnas stated that appellant should be off work on May 25, 2012
and could return to work the next day.
By letter dated August 13, 2013, OWCP informed appellant of the evidence needed to
support her claim. It advised her that the claim had been reopened because she may be entitled
to compensation for wage loss. OWCP noted that Dr. Charnas had stated in his September 26,
2011 report that appellant’s pain had increased over the course of a week without new injury or
incident. It afforded appellant 30 days to submit additional evidence. No response was received.
By decision dated September 16, 2013, OWCP denied appellant’s claim for
compensation. It found that she had not established that her condition of wrist strain was caused
or aggravated by an incident on September 23, 2011. OWCP accepted that appellant was a
federal civilian employee who filed a timely claim; that the incident occurred; that a medical
condition had been diagnosed; and that she was within the performance of duty.
By letter received on December 19, 2013, appellant requested reconsideration of her
claim. She also submitted several time analysis forms claiming wage loss and an authorization
request for orthopedic surgery.
In a duty status report dated September 19, 2011, a person with an illegible signature
stated that appellant could return to work on that date at full duty.
In progress notes dated November 1, 2012, Dr. Marissa Olegario-Nebel examined the
results of several electromyographic studies of appellant’s right hand and wrist.2 She stated an
impression of findings consistent mild carpal tunnel syndrome and mild right demyelinating
ulnar nerve focal neuropathy.
By letter dated January 3, 2014, OWCP informed appellant that her claim for
compensation for the period January 12 through June 19, 2013 could not be processed because
the forms were incomplete.
By decision dated January 21, 2014, OWCP reviewed the merits of appellant’s claim and
denied modification of the decision dated January 19, 2013. It noted that she had not submitted
any opinion from a physician explaining how the claimed injury of September 23, 2011 caused
or aggravated her diagnosed conditions.

2

Dr. Olegario-Nebel’s Board certification could not be confirmed with the American Board of Medical
Specialties or the American Osteopathic Association.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).

4

compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP found that the September 23, 2011 incident involving transferring a patient from a
wheelchair to a bed occurred as alleged. The Board affirms this fact of injury and it also finds
that the medical evidence submitted by appellant is insufficient to establish that this incident
caused a medical condition.
On September 26, 2011 Dr. Charnas stated that appellant presented for a follow-up on her
right wrist. He noted that she had surgery two months prior and had returned to full duty on
September 19, 2011. Dr. Charnas noted that appellant began noticing increasing pain in her right
wrist on September 20, 2011, which progressed over the week without new injury or incident.
As his report positively states that appellant’s symptoms progressed over the course of the week
of September 20, 2011 without new injury or incident, his report does not offer an explanation of
how the claimed work event caused or aggravated appellant’s claimed condition. Rather,
Dr. Charnas’ report is supportive of the opposite proposition, that appellant’s condition was not
caused or aggravated by the claimed work event, as it progressed without new injury or incident.
Medical evidence submitted to support a claim for compensation should reflect a correct history
and the physician should offer a medically sound explanation of how the claimed work event
caused or aggravated the claimed condition.14 Lacking such an explanation, this report is not
sufficient to establish a causal relationship between the event of September 23, 2011 and
appellant’s diagnosed conditions.
In a report dated May 27, 2011, Dr. Powell described performing an ECU
tenosynovectomy on appellant’s right wrist.
The procedure was completed without
complications. On October 24, 2011 Dr. Powell stated that appellant continued to have pain in
her right wrist, but that it was minimal compared to what it was before surgery. He stated that
his impression of very mild right carpal tunnel syndrome and mild persistence of ECU
tenosynovitis. On October 11, 2011 Dr. James B. Slattery, a Board-certified orthopedic surgeon,
examined the results of nerve conduction studies to the right upper extremity. Dr. Powell noted
that he thought he had done everything he could do and suggested a second opinion. In progress
notes dated December 15, 2011, Dr. Charnas saw appellant for a follow-up and stated his
impression of a right wrist strain. On May 25, 2012 he noted that she was working limited duty,
and that her pain increased by the end of the day. Dr. Charnas observed swelling remaining over
the dorsum of the right wrist and recommended that appellant wear a splint and take medication
for pain. In a duty status report dated October 16, 2012, Dr. Powell stated that she had possible
right carpal tunnel syndrome. He recommended that appellant could perform full-time regular
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

D.D., Docket No. 13-1517 (issued April 14, 2014).

5

work on October 24, 2012. In progress notes dated November 1, 2012, Dr. Olegario-Nebel
examined the results of several electromyographic studies of appellant’s right hand and wrist.
These reports do not provide a clear statement of opinion as to the causation of
appellant’s condition. Instead, they merely report on her surgery and her condition of mild right
carpal tunnel syndrome, without offering a history of injury related to an event on September 23,
2011 or an opinion on causal relationship. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.15 Hence, these reports are not sufficient to establish
appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a September 23, 2011 employment
incident, she has not met her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on September 23, 2011.

15

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

